         Case 1:18-cv-05792-PAE Document 100 Filed 11/18/19 Page 1 of 2
                                                       California Office                             New York Office
                                            2001 Center Street, 4th Floor                655 Third Avenue, 14th Floor
                                              Berkeley, CA 94704-1204                      New York, NY 10017-5621
                                                     Tel: (510) 665-8644                           Tel: (212) 644-8644
                                                    Fax: (510) 665-8511                           Fax: (212) 644-8636
                                                     www.dralegal.org                              www.dralegal.org




November 18, 2019                                                                              Via ECF

Judge Paul E. Engelmayer
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re: American Council for the Blind, et al., v. The City of New York, et al., Case No. 18-
CV-5792 (PAE) (BM)


Judge Engelmayer:

        We write in opposition to Defendants’ motion for authorization to cross-move for
summary judgment nearly five months past their deadline to do so. Defendants do not
articulate the factual or legal basis of the proposed motion, nor any reason for the delay,
to the continued severe prejudice of Plaintiffs.

       First, Your Honor’s Individual Rule 3(H) states clearly that any request to move
for summary judgment must be made within 14 days of the close of fact discovery,
which was on June 28, 2019. The deadline to move was July 12, 2019, and this request
is more than eighteen weeks late. 1 Your Honor’s rule is echoed in this matter’s
scheduling order: “Pursuant to the authority of Fed. R. Civ. P. 16(c)(2), any motion for
summary judgment will be deemed untimely unless a request for a pre-motion
conference relating thereto is made in writing within fourteen (14) days of the date in
paragraph 5, i.e., the close of fact discovery.” Scheduling Order ¶ 8. A motion filed
outside the deadlines set in a scheduling order can be denied on that ground alone.
Kinberg v. Colorforms, No. 89 CIV. 1156 (PKL), 1991 WL 285621, at *4 (S.D.N.Y. Dec.
31, 1991); Oakes v. Trustees of Columbia Univ. in City of New York, No. 87 CIV. 8283
(WK), 1988 WL 132890, at *3 (S.D.N.Y. Dec. 6, 1988) (citing circuit cases).

Second, as a matter of equity, Plaintiffs would be severely prejudiced by this late
application as we were not on notice that Defendants intended to move for summary
judgment. Defendants have now had Plaintiffs’ pre-motion letter for eighteen weeks as
well as our motion for almost four weeks to help develop their theory of liability and the
factual basis for it. Plaintiffs have been afforded no similar advantage. More importantly,
all that has transpired since the deadline has passed for pre-motion letters, including the
negotiation of the joint statement of facts and the drafting of our motion, was done

1 To the extent Defendants contend that the trigger date should have been the close of expert discovery—
a proposition unsupported by either the Court’s Individual Rule, the matter’s scheduling order, or the pre-
motion conference this Court held in July—that closed on September 11, 2019. This request would
therefore still be more than nine weeks late.
         Case 1:18-cv-05792-PAE Document 100 Filed 11/18/19 Page 2 of 2
Page 2


without us knowing about Defendants’ plans to cross-move. The fact that Defendants
planned to move for summary judgment would have impacted negotiations over the 197
joint stipulated facts, strategic decisions for how to put forward our own legal argument,
and perhaps even the timing of the motions considering that Defendants typically move
first. Finally, we would not have consented to the briefing schedule if our reply, currently
due December 19, 2019, would need to serve as a full opposition to a cross-motion.

        Defendants’ interpretation of events strains credulity. An opposition to a motion is
an entirely different legal submission than an independent cross-motion. Your Honor
noted at the pre-motion conference on July 22, 2019: “I am not hearing a defense
motion for summary judgment,” Tr. at 16:9-10, and set out a briefing schedule “insofar
as plaintiff is going to be the sole movant here, I will give the plaintiff a certain period of
time to submit a fulsome set of facts that they believe are not disputed to the defense.”
Tr. at 32:13-16. Defendants did not once correct this assumption for Plaintiffs or the
Court at the pre-motion conference, at any point while the parties negotiated the Joint
Statement of Facts, or at any point in the nearly five months since.

        In sum, Defendants offer no cause—good or otherwise—for their delay, and
Plaintiffs would be prejudiced if we were forced to oppose a cross-motion. For these
reasons, we respectfully request that the Court deny Defendants’ request to cross-move
for summary judgment at this late juncture.

                                                   Respectfully submitted,
                                                   _______/s/____________
                                                   Torie Atkinson
                                                   Disability Rights Advocates

                                                   Attorneys for Plaintiffs
